Asch, J. (concurring).
I am concurring because I feel there are serious questions which must be raised with respect to the search of the premises and the person of the defendant, as well as his Miranda rights. However, I do not feel that these problems would mandate a reversal except when viewed together with what I regard to be the improper joint representation of defendant and his wife by the same attorney. The trial court on the record before us did not “ascertain * * * whether each defendant [had] an awareness of the potential risks involved in that course [joint representation] and [had] knowingly chosen it” (People v Gomberg, 38 NY2d 307, 313-314). If there had been such an inquiry by the trial court, it is possible that the defendant could have demonstrated the existence of a significant possibility of conflict of interest (People v Macerola, 47 NY2d 257, 264). It seems significant that the issue was raised by counsel before the selection of the jury and the court chose not to pursue the matter. .